No. 98-20705
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-20705
                         Summary Calendar


BLAKE FLORIN HARRIS,

                                          Plaintiff-Appellant,

versus

GLENDA ADAMS; MICHAEL WARREN;
HERMAN E. SCHAFFER; J.D. WILLIAMS, JR.,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-97-CV-3081
                       --------------------
                           March 1, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Blake Florin Harris (“Harris”) filed a pro se 42 U.S.C.

§ 1983 complaint alleging that Glenda Adams (“Dr. Adams”),

Eastern Regional Medical Director of the Texas Department of

Criminal Justice (“TDCJ”), Michael Warren (“Dr. Warren”), Deputy

Director for Health Services of the TDCJ, Herman Schaffer (“Dr.

Schaffer”), and J. D. Williams, Jr. (“Dr. Williams”) violated his

constitutional rights under the Eighth and Fourteenth Amendments.



Following a hearing pursuant to Cay v. Estelle, 789 F.2d 318 (5th


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 98-20705
                                -2-

Cir. 1986), and Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985),

the district court dismissed Harris’ action as frivolous pursuant

to 28 U.S.C. § 1915(e)(2)(B)(i).   We have reviewed the briefs and

the record and conclude that the district court did not abuse its

discretion.   See Black v. Warren, 134 F.3d 732, 733-34 (5th Cir.

1998).   The district court’s decision is AFFIRMED, and Harris’

motion for the appointment of counsel is DENIED.

     AFFIRMED.   MOTION FOR APPOINTMENT OF COUNSEL DENIED.